 Case 1:18-cr-00457-AJT Document 261 Filed 07/03/19 Page 1 of 3 PageID# 2663
                                                                                            1     i        E

                      IN THE UNITED STATES DISTRICT COURT FOR THE
                                                                                   f   CLERK,us. DISirin
                              EASTERN DISTRICT OF VIRGINIA                               AlEXAfvIDRIA. ViRGlMia



                                       Alexandria Division


UNITED STATES OF AMERICA

                 V.
                                                             No. I;I8-CR-457-AJT
BIJAN RAFIEKIAN, etal.
                                                             UNDER SEAL
       Defendants.

                          NOTICE OF CORRECTION TO THE RECORD

       At the June 13, 2019, hearing,the following colloquy took place between the Court and
the attorney for the government:

       THE COURT:           Let me ask you this. It's not in the indictment. Is the government

                            alleging that Mr. Flynn was part of this conspiracy?

       MR. GILLIS:          We are not, Your Honor.

       THE COURT:           Right. So you're not presenting any statements by him, any testimony
                            -there would be no evidence from him as to the existence of the

                            conspiracy?

           MR. GILLIS:
                                                                                                ir
                            Well, Your Honor - no. Your Honor, as to that. There will certainlyCObe
                            testimony from General Flynn. And from that testimony, the jury
                            could draw a reasonable inference that there was a conspiracy, but we

                            are not- we do not contend that General Flynn was a part of that

                             conspiracy.

 Tr. 65.


           The government must amend this representation. At trial, the government will ask the
 Court to find, based upon a preponderance ofthe evidence presented at trial, that Flynn was a co-
Case 1:18-cr-00457-AJT Document 261 Filed 07/03/19 Page 2 of 3 PageID# 2664
Case 1:18-cr-00457-AJT Document 261 Filed 07/03/19 Page 3 of 3 PageID# 2665
